DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-39, 47, 49 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nimbalker et al. (Pub. No. 20170019894).
- With respects to claims 1, 12-13, 28, 47 and 49, Nimbalker teaches a user equipment, UE, configured to: receive, from an external device, configuration data of a joint-resource pool, JRP, for uplink, UL, communications in JRP physical resources shared with other UE(s) (see par. 30, 48); and transmit a data in the JRP and, in case of necessity of retransmission, use a particular granted resource for retransmitting the data (see par. 61 data transmitted on CB, contention-resources, if not acknowledged, need retransmission, a scheduling request is send for retransmitting them on granted resources.).  
- With respect to claim 2, Nimbalker teaches perform UL communications by transmitting data on granted physical resources (par. 5, 25).  

- With respects to claim 4, Nimbalker teaches wherein the configuration data comprise rules for medium access (see par. 21, CDMA).  
- With respects to claims 5, 21, Nimbalker teaches wherein the configuration data comprise rules for collision resolution/avoidance (par. 76).  
- With respects to claim 6, Nimbalker teaches wherein the configuration data comprise rules for data retransmissions (par. 70 where eNB detected cyclic shift).  
- With respects to claims 7, 9-11, Nimbalker teaches determine whether to perform additional UL communications according to criteria associated to at least traffic or metrics on traffic (e.g. the step of retransmission after transmit data).  
- With respects to claim 8, Nimbalker teaches determine whether to perform additional UL communications according to criteria associated to at least quality of service, QoS or metrics on QoS (par. 25-26).  
- With respects to claim 14, Nimbalker teaches to perform a multi-user access by transmitting the data in the JRP (e.g. par. 62 disclose multiple UE on same time frequency resources).  
- With respects to claims 15-17, 29, Nimbalker teaches use a ranking of JRP resources so as to give priority to higher-ranked JRP resources (par. 57 discloses resource levels).  
- With respects to claims 16-17, Nimbalker teaches use a JRP table such that each row of the table corresponds to at least one JRP resource; allocate data to be transmitted in the JRP table; evacuate JRP table according to the ranking (e.g. Table 1-2, par. 57).  
- With respects to claim 19, Nimbalker teaches a transmission queue implemented at medium access control, MAC, layer and/or physical, PHY, layer, the UE being configured to evacuate the transmission queue using the JRP and/or the granted resources according to the configuration data (e.g. par. 21).  
- With respects to claim 20, Nimbalker teaches wherein the rows of the queues are associated to the rankings of the JRP resources to be chosen for transmission (memory in fig. 8).  
- With respects to claim 22, Nimbalker teaches access the JRP according to a frequency-hopping scheme (see par. 53).  
- With respects to claims 23-27, Nimbalker teaches wherein the JRP physical resources are in a combination of any of the time domain, frequency domain, space domain, code domain, and power domain (par. 21-22).  

- With respects to claim 31, Nimbalker teaches exchange information via D2D or PC5 to align configuration of JRP access (see par. 36).  
- With respects to claim 32, Nimbalker teaches perform measurements on the utilization of the JRP resources, so as to determine the JRP resources to be used (par. 29, 66 where the RRM measurement).  
- With respects to claim 33, Nimbalker teaches wherein: the JRP and the particular granted resource are Physical Uplink Shared Channel, PUSCH, resources (abstract, par. 17).  
- With respects to claim 34, Nimbalker teaches wherein the JRP physical resources are in at least spatial domain (par. 61).  
- With respects to claims 35-36, Nimbalker teaches wherein the JRP physical resources are in at least Doppler domain (e.g. consider OFDM or OCC).  
- With respects to claim 37, Nimbalker teaches wherein information from a sender to a recipient comprises an error or outage probability below a given/selected/predefined level with in a given/selected/predefined time interval (par. 19 with transmit time interval, par. 70 with CRC).  
- With respects to claim 38, Nimbalker teaches achieve the used latency with the maximum allowed probability of failure and/or the maximum reliability/durability of data communication (see par. 23, 25, 61, 70).  
- With respects to claim 39, Nimbalker teaches perform a communication according to a standard for mobile communications (e.g. a standard for a mobile communication is wireless and base station as Fig. 1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/            Primary Examiner, Art Unit 2471